Citation Nr: 1525857	
Decision Date: 06/17/15    Archive Date: 06/26/15

DOCKET NO.  11-25 289	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, Wisconsin


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.  

2.  Entitlement to service connection for tinnitus.  


REPRESENTATION

Veteran represented by:	Wisconsin Department of Veterans Affairs


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Nadia Kamal, Associate Counsel 
INTRODUCTION

The Veteran served on active duty from January 1962 to January 1964.  

This case comes before the Board of Veterans' Appeals (Board) on appeal from a June 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Milwaukee, Wisconsin.  

In May 2015, the Veteran, accompanied by his representative, testified at a hearing before the undersigned Veterans Law Judge at the RO.  A transcript of the testimony has been associated with the claims file.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDINGS OF FACT

1.  The evidence is at least in equipoise that the Veteran's bilateral hearing loss is causally or etiologically related to his military service, to include his noise exposure therein.

2.  The evidence is at least in equipoise that the Veteran's tinnitus is causally or etiologically related to his military service.  


CONCLUSIONS OF LAW

1.  Criteria for service connection for bilateral hearing loss have been met.  38 U.S.C.A. §§ 1110, 1131, 5103(a), 5103A (West 2014); 38 C.F.R. §§ 3.159, 3.303, 3.307, 3.309, 3.385 (2014).

2.  Criteria for service connection for tinnitus have been met.  38 U.S.C.A. §§ 1110, 5103(a), 5103A (West 2014); 38 C.F.R. §§ 3.159, 3.303, 3.307, 3.309 (2014).
REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), the United States Department of Veterans Affairs has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a).  The Board is granting in full the benefits sought on appeal for entitlement to service connection for bilateral hearing loss and tinnitus.  Accordingly, assuming, without deciding, that there was any error with respect to either the duty to notify or the duty to assist, such error was harmless and will not be further discussed.

Merits

Service Connection for Bilateral Hearing Loss

The Veteran filed a claim for bilateral hearing loss in February 2010.  The RO denied the Veteran's claim in a March 2010 rating decision, and the Veteran perfected his appeal to the Board.

Under the relevant laws and regulations, service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a). 

Service connection may be established under 38 C.F.R. § 3.303(b), if a chronic disease or injury is shown in service, and subsequent manifestations of the same chronic disease or injury at any later date, however remote, are shown, unless clearly attributable to intercurrent causes.  For a showing of a chronic disorder in service, the mere use of the word chronic will not suffice; rather, there is a required combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.

Service connection may also be established under 38 C.F.R. § 3.303(b), where a condition in service is noted but is not, in fact, chronic, or where a diagnosis of chronicity may be legitimately questioned.  The continuity of symptomatology provision of 38 C.F.R. § 3.303(b) has been interpreted as an alternative to service connection only for the specific chronic diseases listed in 38 C.F.R. § 3.309(a).  See Walker v. Shinseki, 718 F.3d 1331 (Fed. Cir. 2013).

In this case, the Veteran has been diagnosed with bilateral sensorineural hearing loss, which is a "chronic disease" under 38 C.F.R. § 3.309(a); therefore, 38 C.F.R. § 3.303(b) applies.  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013) (holding that the "chronic" in service and "continuous" post-service symptom presumptive provisions of 38 C.F.R. § 3.303(b) only apply to "chronic" diseases at 3.309(a)).

Service connection may also be established with certain chronic diseases, including bilateral hearing loss, based upon a legal presumption by showing that the disorder manifested itself to a degree of 10 percent disabling or more within one year from the date of separation from service.  Such disease shall be presumed to have been incurred in service, even though there is no evidence of such disease during the period of service. 38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309(a).  While the disease need not be diagnosed within the presumption period, it must be shown, by acceptable lay or medical evidence, that there were characteristic manifestations of the disease to the required degree during that time.

Finally, service connection may also be established for any disease diagnosed after discharge when the evidence establishes that the disease was incurred in service. 38 C.F.R. § 3.303(d).  This has been interpreted as a three-element test based on nexus: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred in or aggravated by service.  See Holton v. Shinseki, 557 F.3d 1363, 1366 (Fed. Cir. 2009). 

Multiple post-service medical records reflect that the Veteran currently has bilateral hearing loss for VA purposes.  Therefore, a current hearing disability is shown.  However, the Veteran's hearing loss was not diagnosed within one year of discharge; therefore, he cannot obtain service connection on a presumptive basis.  The Board now turns to an analysis of whether service connection can be granted on a direct basis.  

The Veteran has reported that he worked on the USS Intrepid while in-service.  Specifically, the Veteran has reported that he worked in a steering room in close proximity to two extremely large motors.  He also reported that he chipped and scraped paint from the bulkheads and decks of the ship, which was extremely noisy because of the hammers pounding on the ship's metal.  He was also on the deck of the aircraft carrier when planes would arrive and depart, which he also found extremely noisy.  Moreover, at his May 2015 hearing he noted that he was exposed to needle guns, deck growlers and operating machinery noise.  He noted that hearing protection was never provided for any of the above activities.  Service treatment records corroborate the Veteran's noise exposure.  Accordingly, noise exposure is conceded.  

However, the presence of a current hearing loss disability and in-service noise exposure does not mandate service connection be granted.  Rather, it either must be shown that the military noise exposure caused the hearing loss, or a statutory presumption must apply.

In this case there are at least two medical opinions of record with regard to the etiology of the Veteran's hearing loss disability.

In May 2010 the Veteran was afforded a VA examination for his hearing loss disability.  At that examination audiometric tests confirmed that the Veteran has a hearing loss disability for VA purposes.  The examiner reviewed the claims file, including the Veteran's enlistment and discharge audiometric tests.  Following the examination, the examiner opined that it was less likely than not that the Veteran's hearing loss disability was the result of military service, to include noise exposure therein, because the Veteran's in-service whisper tests were normal, and due to the late onset of the Veteran's hearing loss.   

In May 2015 the Veteran submitted a medical opinion from a private audiologist.  With regard to whether the Veteran's current hearing loss disability is related to service, the audiologist acknowledged that his in-service hearing tests were normal, but noted that they were both whisper tests, which are considered to be less precise than audiometric evaluations at diagnosing hearing loss.  The audiologist noted that the Veteran had reported that he had some problems with high frequency hearing loss even during service.  He further noted that according to the Veteran, he did mostly painting as his post service occupation, and only occasionally participated in noisy sandblasting.  Giving due consideration to the May 2010 examiner's opinion, the audiologist found that the Veteran's current hearing loss is at least as likely as not related to his service.  His rationale was that the Veteran's in-service noise exposure outweighed his post-service exposure, and the whisper tests conducted in service may not have been precise enough to detect the mild high frequency hearing loss the Veteran reported experiencing during service.  

As noted, there are two opposing medical opinions of record in this case addressing the etiology of the Veteran's hearing loss disability.  When evaluating the evidence of record, the Board must assess the credibility and probative value of the evidence, and, provided that it offers an adequate statement of reasons or bases, the Board may favor one medical opinion over another.  See Owens v. Brown, 7 Vet. App. 429, 433 (1995); Wood v. Derwinski, 1 Vet. App. 190 (1991).  While the Board is not free to ignore the opinion of a treating physician, it is free to discount the credibility of that physician's statement.  See Guerrieri v. Brown, 4 Vet. App. 467, 471-73 (1993); Sanden v. Derwinski, 2 Vet. App. 97, 101 (1992).

Here, there are medical opinions which reached opposite conclusions.  However, when comparing the opinions, the Board does not find one to be significantly more probative than the other, as the medical professionals were both aware of the Veteran's history of military noise exposure and the onset of his hearing loss.  Because the opinions cannot be substantively differentiated, they are found to be in relative equipoise; and in such a situation VA regulations require that reasonable doubt be resolved in the Veteran's favor.  Accordingly, service connection for bilateral hearing loss is granted.

Service Connection for Tinnitus

The Veteran is currently seeking service connection for tinnitus.  Tinnitus is, by definition "a noise in the ears, such as ringing, buzzing, roaring, or clicking. It is usually subjective in type."  Dorland's Illustrated Medical Dictionary, 1914 (30th ed. 2003).  Tinnitus is "subjective," as its existence is generally determined by whether or not the Veteran claims to experience it.  The Board notes that "[A]n associated hearing loss is usually present" with tinnitus.  The Merck Manual, Sec. 7, Ch. 82, Approach to the Patient with Ear Problems.  Tinnitus may also occur as a symptom of nearly all ear disorders, including sensorineural or noise-induced hearing loss.  Id.  Indeed, "high frequency tinnitus usually accompanies [noise-induced] hearing loss." The Merck Manual, Section 7, Cha. 85, Inner Ear.  Put another way, the cited provisions from The Merck Manual confirm that tinnitus usually accompanies noise-induced hearing loss. 

Moreover, the Court of Appeals for Veterans Claims (Court) has held that lay evidence is competent and sufficient to establish a diagnosis of a condition when 1) a lay person is competent to identify the medical condition; 2) the lay person is reporting a contemporaneous medical diagnosis; or 3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).  Lay evidence may suffice to establish the manifestations of a chronic condition during service, or within a presumptive period; and, when a condition is not chronic and there is no medical evidence of a causal nexus, lay testimony or medical evidence may establish continuity of symptomatology.  See Jandreau, supra; Hickson v. West, 12 Vet. App. 247, 253 (1999).  Of note, the Court has specifically held that tinnitus is a type of disorder associated with symptoms capable of lay observation.  See Charles v. Principi, 16 Vet. App. 370 (2002).

The Veteran claimed entitlement to service connection for tinnitus in February 2010.  He has since explained in various statements that he was exposed to extremely loud noises in-service including guns, motors and aircrafts landing on a carrier.  He stated that during service is when his ears began to ring, and that he would still hear the ringing when he filed the claim.  The Board notes that the Veteran's STRs are silent with respect to tinnitus.  However, the Veteran has presented competent evidence of in-service noise exposure as his DD-214 reflects that he worked aboard the USS Intrepid.  38 U.S.C.A. § 1154(a).  He likewise presents competent evidence of experiencing tinnitus post-service.  

At his May 2010 VA examiner the Veteran continued to report a ringing in his ears, but the examiner opined that it was less likely than not related to service, as the Veteran had not reported tinnitus until many years following his discharge from service.  However, in May 2015 a private audiologist opined that the Veteran's tinnitus was more likely than not related to his service, as it has been conceded that he was exposed to hazardous noise during service and he has testified at his May 2015 Board hearing that the ringing in his ears began during active duty.  

Having reviewed the evidence, the Veteran has indicated that the ringing in his ears began in service.  Importantly, in reporting the onset of his symptoms, the Veteran has not appeared to stretch the facts or embellish his accounts.  The Board therefore finds the Veteran's statements as to the onset of the ringing in his ears to be fully credible.

VA regulations provide that a claimant is entitled to the benefit of the doubt when there is an approximate balance of positive and negative evidence.  See 38 C.F.R. § 3.102.  When a claimant seeks benefits and the evidence is in relative equipoise, the claimant prevails.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  The preponderance of the evidence must be against the claim for benefits to be denied. See Alemany v. Brown, 9 Vet. App. 518 (1996).

In this case, the Board will resolve all doubt in the Veteran's favor, and in so doing service connection for tinnitus is granted.






ORDER

Service connection for bilateral hearing loss is granted.  

Service connection for tinnitus is granted.  




____________________________________________
MATTHEW W. BLACKWELDER
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


